Case 3:19-cv-06916-MAS-DEA Document 1 Filed 02/26/19 Page 1 of 10 PageID: 1




Jon G. Shadinger Jr, Esq.
Shadinger Law, LLC
P.O. Box 279
Estell Manor, NJ 08319
(609) 319-5399
(314) 898-0423 - Fax
js@shadingerlaw.com
Attorney for Plaintiffs

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                  TRENTON VICINAGE

THE INDEPENDENCE PROJECT, INC., a New :
Jersey Non-Profit Corporation, and RONALD   :
MOORE, an Individual,                       :
                                            :
              Plaintiffs,                   :
                                            :
vs.                                         :
                                                Case No. 3:19-cv-06916
                                            :
RAMP GROUP, LLC, a New Jersey Limited       :
Liability Company,                          :
                                            :
              Defendant.                    :
_________________________________________ :
_
                                      COMPLAINT

       Plaintiffs, THE INDEPENDENCE PROJECT, INC., a New Jersey Non-Profit Corporation,

and RONALD MOORE, an Individual, on their behalf and on behalf of all other mobility impaired

individuals similarly situated ("Plaintiff" or "Plaintiffs"), hereby sue the Defendant, RAMP GROUP,

LLC, ("Defendant"), for injunctive relief, damages, attorney's fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act, 42 U.S.C. §12181 et seq. ("ADA") and the New

Jersey Law Against Discrimination, N.J.S.A. 10:5-12 ("NJLAD").

                                 COUNT I
                      VIOLATION OF TITLE III OF THE
            AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seq.

       1.      Plaintiff, RONALD MOORE, is an individual residing at 1002 Central Ave, New
Case 3:19-cv-06916-MAS-DEA Document 1 Filed 02/26/19 Page 2 of 10 PageID: 2




Providence, New Jersey 07974, in the County of Union.

        2.      Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit corporation

formed under the laws of the State of New Jersey. THE INDEPENDENCE PROJECT, INC.

maintains is principal office at 1002 Central Ave, New Providence, New Jersey 07947, in the

County of Union.

        3.      Defendant, RAMP GROUP, LLC, holds title to the subject property alleged by the

Plaintiffs to be operating in violation of Title III of the ADA.

        4.      Defendant's property, also known as Fischer Plaza, is located at 1001 Fischer

Boulevard, Toms River, NJ 08753, in the County of Ocean ("Subject Property").

        5.      Venue is properly located in the District of New Jersey because venue lies in the

judicial district of the property situs. The Defendant's property is located in and does business

within this judicial district.

        6.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given

original jurisdiction over actions which arise from the Defendant's violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        7.      Plaintiff, RONALD MOORE is a New Jersey resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Mr. Moore is quadriplegic as the result of a

spinal cord injury and uses a motorized wheelchair for mobility.

        8.      Ronald Moore has visited the subject property that forms the basis of this lawsuit on

numerous occasions, with his last visit occurring in January 2019, and he plans to return to the

subject property in the near future to avail himself of the goods and services offered to the public at

the property.

        9.      Plaintiff, Ronald Moore, has encountered architectural barriers at the subject


                                                  2
Case 3:19-cv-06916-MAS-DEA Document 1 Filed 02/26/19 Page 3 of 10 PageID: 3




property. The barriers to access at the property have endangered his safety. The plaintiff is also a

member of the plaintiff organization, THE INDEPENDENCE PROJECT, INC., discussed below in

paragraph 10.

       10.      Plaintiff, THE INDEPENDENCE PROJECT, INC. is a non-profit New Jersey

corporation. Members of this organization include individuals with disabilities as defined by the

ADA. The purpose of this organization is to represent the interest of its members by assuring places

of public accommodation are accessible to and usable by the disabled and that its members are not

discriminated against because of their disabilities.

       11.      THE INDEPENDENCE PROJECT, INC. and its members have suffered and will

continue to suffer direct and indirect injury as a result of Defendant's discrimination until

Defendant's have been compelled to comply with the requirements of the ADA. One or more of its

members has suffered an injury that would allow it to bring suit in its own right. THE

INDEPENDENCE PROJECT, INC. has also been discriminated against due to its association with

its disabled members and their claims.

       12.      Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as Fischer Plaza and

is located at 1001 Fischer Boulevard, Toms River, NJ 08753, in the County of Ocean.

       13.      THE INDEPENDENCE PROJECT, INC. and RONALD MOORE have a realistic,

credible, existing and continuing threat of discrimination from the Defendant's non-compliance with

the ADA with respect to this property as described but not necessarily limited to the allegations in

paragraph 16 of this complaint.


                                                  3
Case 3:19-cv-06916-MAS-DEA Document 1 Filed 02/26/19 Page 4 of 10 PageID: 4




       14.     Plaintiffs have reasonable grounds to believe that they will continue to be subjected

to discrimination in violation of the ADA by the Defendant. RONALD MOORE desires to visit

Fischer Plaza, not only to avail himself of the goods and services available at the property but to

assure himself that this property is fully compliant with the ADA so that he and others similarly

situated will have full and equal enjoyment of the property without fear of discrimination.

       15.     The Defendant has discriminated against the individual Plaintiff and members of the

corporate Plaintiff by denying them access to, and full and equal enjoyment of, the goods, services,

facilities, privileges, advantages and/or accommodations of the buildings, as prohibited by 42 U.S.C.

§ 12182 et seq.

       16.     The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000

or less). A preliminary inspection of the Defendant's property, Fischer Plaza, has shown that

violations of the ADA exist. The following are violations that RONALD MOORE personally

encountered during his numerous visits to the subject property:

Parking and Exterior Accessible Route
       a.      Parking spaces throughout Fischer Plaza lack adequate access aisles, contain slopes
beyond allowable limits within the parking spaces and lack compliant accessible routes from
designated accessible parking, violating Sections 402 and 502 of the 2010 Accessibility Standards.
These conditions, during his numerous visits, prevented Mr. Moore from unloading from his van
freely and safely. On certain occasions he would park away from the shopping center to ensure he
could access his van.
       b.      Fischer Plaza fails to provide the required amount of accessible parking spaces,
violating Section 502 of the 2010 Accessibility Standards. The lack of accessible parking has forced
Mr. Moore to park in open areas of the lot so he may unload both freely and safely from his van.


                                                  4
Case 3:19-cv-06916-MAS-DEA Document 1 Filed 02/26/19 Page 5 of 10 PageID: 5




       c.      Curb ramps provided to access the stores at Fischer Plaza are unsafe for Mr. Moore
and other wheelchair users. Further, curb ramps are not provided at all in some areas of the center.
The curb ramps which are provided protrude into the traffic area, contain excessive slopes, abrupt
changes of level and lack level landings, violating Sections 402 and 406 of the 2010 Accessibility
Standards. Mr. Moore dealt with a lack of maneuvering space at the top of the curb ramps. When
accessing curb ramps, the preceding conditions present a tipping hazard for Mr. Moore and could
cause damage to his wheelchair.
       d.      The exterior accessible route leading from accessible parking spaces, and those
throughout Fischer Plaza fail to provide a safe accessible route, violating Section 402 of the 2010
Accessibility Standards. The routes contain cross-sloping and Mr. Moore was forced to travel
through the traffic area of the center which adds the danger of encountering automobiles.
       e.      Fischer Plaza fails to provide a safe accessible route to the adjacent street or
sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards. The lack of an accessible
route prevents Mr. Moore from using the option of public transportation.
Access to Goods and Services
       f.      Payment counters throughout Fischer Plaza including those located in Dollar General,
Dynasty Kitchen and Famished Eatery are mounted beyond the reach of Mr. Moore, violating
Sections 308 and 904 of the 2010 Accessibility Standards.
       g.      Dynasty Kitchen and Famished Eatery fail to provide accessible dining tables for
those in wheelchairs, violating Section 902 of the 2010 Accessibility Standards. The lack of
accessible tables effects Mr. Moore’s ability to dine comfortably.
       h.      The entering of tenant spaces is impeded by slopes beyond limits and abrupt changes
of level at the base of the door, violating Section 404 of the 2010 Accessibility Standards. Abrupt
changes of level and the accompanying slopes can cause damage to Mr. Moore’s wheelchair.
Restrooms
       i.      Restrooms at Fischer Plaza including those located within Dollar General, Dynasty
Kitchen, Famished Eatery and Hair Candy Salon were reported to be unsafe for use by the plaintiff.
Inspection revealed Mr. Moore was unable to use the restrooms safely due to a lack of accessibility.
Inaccessible features include inaccessible water closets which lack proper controls and wheelchair
maneuvering space violate Section 601 of the 2010 Accessibility Standards.


                                                 5
Case 3:19-cv-06916-MAS-DEA Document 1 Filed 02/26/19 Page 6 of 10 PageID: 6




       j.      Restrooms at Dollar General, Dynasty Kitchen, Famished Eatery and Hair Candy
Salon each provide dispensers beyond the reach of wheelchair users and are inaccessible to Mr.
Moore; violating Section 308 of the 2010 Accessibility Standards.
       k.      Lavatories at Dollar General, Dynasty Kitchen, Famished Eatery and Hair Candy
Salon lack knee clearance and accessibility preventing the plaintiff from freely accessing the
lavatory, violating Section 606 the 2010 Accessibility Standards. Due to these conditions Mr.
Moore is unable to wash his hands before exiting the restroom.
       l.      Dollar General, Dynasty Kitchen, Famished Eatery and Hair Candy Salon provide
restrooms that contain improper centerlines for the water closets and flush controls which are
mounted on the wall side, violating Section 604 of the 2010 Accessibility Standards. Improper
centerlines affect Mr. Moore's ability to access the water closet, further he was unable to access the
flush controls while in the restrooms due to their improper location.
       m.      The use of restroom doors at Dollar General, Dynasty Kitchen, Famished Eatery and
Hair Candy Salon are impeded by round door knobs, improper signage and a lack of maneuvering
clearance, violating Section 404 of the 2010 Accessibility Standards. Barriers such as stored goods,
round door knobs and a lack of latch side clearance have impeded Mr. Moore from easily accessing
the doors, as such he cannot enter or exit these restroom doorways without assistance.

       17.     Each of the foregoing violations is also a violation of the 1991 American with

Disabilities Act Accessibility Guidelines (ADAAG) and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

       18.     The discriminatory violations described in paragraph 16 are not an exhaustive list of

the Defendant's ADA violations. Plaintiffs require thorough inspection of the Defendant's place of

public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and all of the barriers to access that exist. The individual Plaintiff, and all other

individuals similarly situated, have been denied access to, and have been denied the benefits of

services, programs and activities of the Defendant's buildings and its facilities, and have otherwise

been discriminated against and damaged by the Defendant because of the Defendant's ADA

                                                  6
Case 3:19-cv-06916-MAS-DEA Document 1 Filed 02/26/19 Page 7 of 10 PageID: 7




violations, as set forth above. The individual Plaintiff, the members of the Plaintiff group, and all

others similarly situated will continue to suffer such discrimination, injury and damage without the

immediate relief provided by the ADA as requested herein. In order to remedy this discriminatory

situation, the Plaintiffs require an inspection of the Defendant's place of public accommodation in

order to determine all of the areas of non-compliance with the ADA.

       19.     Defendant has discriminated against the individual and corporate Plaintiffs by

denying them access to full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of its place of public accommodation or commercial facility in

violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant

continues to discriminate against the individual Plaintiff, the members of the plaintiff group and all

those similarly situated by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take such

efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence of

auxiliary aids and services.

       20.     Plaintiffs are without adequate remedy at law and are suffering irreparable harm.

Considering the balance of hardships between the Plaintiffs and the Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

       21.     Plaintiffs have retained the undersigned counsel and are entitled to recover attorney's

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       22.     Defendant is required to remove the existing architectural barriers to the physically


                                                  7
Case 3:19-cv-06916-MAS-DEA Document 1 Filed 02/26/19 Page 8 of 10 PageID: 8




disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant's place of public accommodation since January 26, 1992, then the Defendant

is required to ensure – to the maximum extent feasible – that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facility is one which was designed and

constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then

the Defendant's facility must be readily accessible to and useable by individuals with disabilities as

defined by the ADA.

       23.     Notice to Defendant is not required as a result of the Defendant's failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiffs

and/or waived by the Defendant.

       24.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiffs injunctive relief, including an order to require the Defendant to alter Fischer Plaza and

make the subject property readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADA; or by closing the subject property until such time as the

Defendant cures its violations of the ADA.

       WHEREFORE, Plaintiffs respectfully request:

       a.      The Court issue a Declaratory Judgment that determines that the Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq.

       b.      Injunctive relief against the Defendant including an order to make all readily


                                                  8
Case 3:19-cv-06916-MAS-DEA Document 1 Filed 02/26/19 Page 9 of 10 PageID: 9




               achievable alterations to the facility; or to make such facility readily accessible to

               and usable by individuals with disabilities to the extent required by the ADA; and to

               require the Defendant to make reasonable modifications in policies, practices or

               procedures, when such modifications are necessary to afford all offered goods,

               services, facilities, privileges, advantages or accommodations to individuals with

               disabilities; and by failing to take such steps that may be necessary to ensure that no

               individual with a disability is excluded, denied services, segregated or otherwise

               treated differently than other individuals because of the absence of auxiliary aids and

               services.

       c.      An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

               § 12205.

       d.      Such other relief as the Court deems just and proper, and/or is allowable under

               Title III of the Americans with Disabilities Act.

                                  COUNT II
            VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION
                               (N.J.S.A. 10:5-12)

       25.     Plaintiffs re-allege and incorporate by reference all allegations set forth in this

Complaint as fully set forth herein.

       26.     Defendant's facility is a place of public accommodation as defined by N.J.S.A 10:5-5,

("New Jersey Law Against Discrimination").

       27.     New Jersey law provides that all persons shall have the opportunity to obtain all the

accommodations, advantages, facilities, and privileges of any public place of accommodation

without discrimination on the basis of disability. This opportunity is recognized and declared to be a

civil right (N.J.S.A. 10:5-4).


                                                  9
Case 3:19-cv-06916-MAS-DEA Document 1 Filed 02/26/19 Page 10 of 10 PageID: 10




       28.     As set forth above, Defendant has violated the New Jersey Law Against

Discrimination by denying disabled individuals the full and equal enjoyment of the goods, facilities,

services and accommodations available at the subject property, Fischer Plaza.

       29.     As a result of the aforementioned discrimination, Plaintiff RONALD MOORE has

sustained emotional distress, mental anguish, suffering and humiliation, and other injuries, in

violation of the New Jersey Law Against Discrimination.

       30.     Defendant’s violation of the New Jersey Law Against Discrimination has caused Mr.

Moore harm and, in the absence of the injunction sought herein, the violating conduct will continue

to cause him harm.

       WHEREFORE, Plaintiff, RONALD MOORE respectfully demands judgment for damages,

attorney's fees, litigation expenses, including expert fees and costs pursuant to the New Jersey Law

Against Discrimination.

                                              Respectfully submitted,
        February 26, 2019
Dated: _______________________                 /s/ Jon G. Shadinger Jr.
                                              _______________________
                                              Jon G. Shadinger Jr., Esq.
                                              Shadinger Law, LLC
                                              NJ Attorney ID No. 036232017
                                              P.O. Box 279
                                              Estell Manor, NJ 08319
                                              (609) 319-5399
                                              (314) 898-0423 - Fax
                                              js@shadingerlaw.com
                                              Attorney for Plaintiffs, The Independence Project,
                                              Inc. and Ronald Moore




                                                 10
